Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The use of the terms ZWITTERGENT 3-10 Detergent, ZWITTERGENT 3-13 Detergent, and ZWITTERGENT 3-14 Detergent on page 7 of the specification, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohannon et al (US 7,319,032) in light of Thermo Scientific Sodium Deoxycholate Detergent.
	Bohannon et al disclose a lateral flow test device comprising an analyte binding zone with a mobile detectable analyte binding reagent, an assay zone with immobilized assay reagent that binds to the analyte, and a sample release zone with a bulking material having a non-sugar sweetener compound. The sample release zone is upstream of and in fluid communication with the assay zone (Col. 3, lines 15-37, Col. 10, lines 58-67, and Col. 11, lines 1-7). In some embodiments, the sample release zone and analyte binding zone may form a single zone (i.e. a sample addition part that comprises a reagent necessary for an antigen-antibody reaction) (Col. 11, lines 56-64, and Col. 20, lines 47-57). The bulking material in the sample release zone includes a non-sugar sweetener and optionally other reagents including surfactants, such as sodium deoxycholate (Col. 20, lines 58-67, and Col. 21, lines 1-67 (especially line 17)). 
With respect to claim 1, Examples 1 and 2 of Bohannon et al (Cols. 28-30) show methods for application of the bulking material with labeled antibodies to a pad (a sample release zone analogous to a sample addition part) where the antibodies and 
With respect to claims 2 and 6, Thermo Scientific Sodium Deoxycholate Detergent shows the surfactant claimed by the applicant, sodium deoxycholate, being a water-soluble anionic surfactant, whose molecular weight is 414.6 which falls within the range of 200 to 900 recited in claims 2 and 6. 

6.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoda et al (JP2008203135A) in light of Thermo Scientific Sodium Deoxycholate Detergent.
	Motoda et al disclose a lateral flow device and method of making a labeled pad for use in the lateral flow device. The labeled pad is prepared by applying a solution of latex particles that are attached to antibodies and a surfactant, such as sodium deoxycholate, to a glass fiber pad and dried. The surfactant forms a dry white powder (see pages 2-5)
With respect to claim 1, the antibody-particle reagent is considered a “reagent necessary for an antigen-antibody reaction”. 
.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 8,846,319 discloses a lateral flow assay device that includes a sample pad which contains one or more dried components, such as buffers, detergents, blocking agents, neutralizing agents, and accelerants. The detergents can be zwittergents, octyl glucosides, or lauryl sulfates. 

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



5/29/2021